993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph ALEXANDER, Plaintiff-Appellant,v.WARDEN, MARYLAND CORRECTIONAL INSTITUTION-HAGERSTOWN;Correctional Officer Jordan;  Correctional Officer Deal;Correctional Officer Drake;  Correctional Officer Whisiner;Correctional Dietary Officer Izer;  Sandra Pryor, RN;Correctional Medical System, (or services) a/k/a CMS,Defendants-Appellees.
No. 93-6059.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 26, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-2478-S)
Ralph Alexander, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, Office of the Attorney General of Maryland, Baltimore, Maryland; Philip Melton Andrews, Geoffrey Hawthorne Genth, Kramon & Graham, P.A., Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Ralph Alexander appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Alexander v. Warden Maryland Correctional Institution, No. CA-922478-S (D. Md. Jan. 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED